DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“air conditioning controllers … configured to transmit” in claim 1;
“air conditioning controllers is configured to check” in claim 2;
“communicator … to collect”, “data manager configured to learn”, “operation time predictor configured to derive”, “controller configured to interlock” in claim 4;
“data manager is configured to update” in claim 5;
“data manager is configured to update” in claim 6;
“controller of the server is configured to search” in claim 7;
“controller of the server is configured to detect” in claim 8;
“controller of the server is configured to change” in claim 9;
“the controller of the server is configured to apply” in claim 10;
“controller of the server is configured to monitor” in claim 11;
“air conditioning controller that is configured to control” in claim 12. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-8 and 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-8, 15 and 18 of U.S. Patent No. 11,148,163. Although the claims at issue are not identical, they are not patentably distinct from each since U.S. Patent No. 11,148,163 either discloses, or renders obvious to one of ordinary skill in the art, the subject matter claimed in the instant Application. See table below:
Instant Application 
Patent No. 11,148,163 (not in order)
1. A system for controlling a plurality of air conditioners of a painting process line including an air conditioning equipment having the plurality of air conditioners, spray booth, and exhaust equipment that are divided into a plurality of zones, the system comprising: 
1. A system for controlling an air conditioner of a painting process line including an air conditioning equipment, a spray booth, and an exhaust equipment that are divided into a plurality of zones, comprising:
an outdoor air measuring device configured to measure temperature and humidity of outdoor air flowing into the plurality of air conditioners; an indoor air measuring device configured to measure temperature and humidity inside each of the zones of the spray booth; 
an outdoor air measuring device configured to measure temperature and humidity of outdoor air flowing into the air conditioner; an indoor air measuring device configured to measure temperature and humidity inside each of the zones of the spray booth;

the plurality of air conditioners including controllers, 
wherein each of plurality of air conditioners is disposed in each of the zones of the air conditioning equipment and configured to supply heated air according to temperature and humidity stabilization conditions required for a painting process of each of the zones of the spray booth;
the air conditioner installed in each of the zones of the air conditioning equipment and configured to supply heated air based on temperature and humidity stabilization conditions required for a painting process of each of the zones of the spray booth; 

a plurality of air conditioning controllers connected to the plurality of air conditioners and configured to transmit operation information related to the plurality of air conditioners including the temperatures and humidities 

an operation state of the air conditioner and to operate the air conditioner when an operation command for the air conditioner is received; and

a server configured to extract a stabilization time of the operation information of the air conditioner equal to current operation information of the air conditioner in a database in which the stabilization time required for temperature and humidity of each of the zones of the spray booth to reach the temperature and humidity stabilization condition values is stored

a data manager configured to store the stabilization time in the database based on the operation information of the air conditioner collected from the air conditioning controller; 
to extract the control value for each of the controllers of the plurality of air conditioners according to an initial operation condition of the plurality of air conditioners from the learned data in the database to control each of the controllers of the plurality of air conditioners for a predetermined time period based on the extracted data.
an operation time predictor configured to derive the stabilization time for each of the zones of the spray booth based on the temperature and the humidity of the outdoor air referring to the database and to calculate an operation prediction time of the air conditioner by calculating the stabilization time backward from the arrival time of the vehicle; 
the database configured to store the stabilization time based on an operation history of the air conditioner and to provide the stabilization time to derive the operation prediction time of the air conditioner, and a controller configured to communicate with the air conditioning controller installed in each of the zones of the painting process line to monitor operation of the air conditioner and to adjust an operation time of the air conditioner when the production line is operated.



2. The system of claim 1, wherein the plurality of air conditioning controllers is configured to check when temperature and humidity inside each of the zones of the spray booth reaches the temperature and humidity stabilization conditions and to measure a time taken to reach the temperature and humidity stabilization conditions from an initial operation time of the 
2. The system of claim 1, wherein the air conditioning controller is configured to check whether temperature and humidity inside each of the zones of the spray booth reaches the temperature and humidity stabilization conditions and to measure a time taken to reach the temperature and humidity stabilization conditions from an initial operation time of the 



3. The system of claim 2, wherein the temperature stabilization condition includes a predetermined allowable temperature based on stabilization temperature and humidity stabilization condition includes a predetermined allowable humidity based on stabilization humidity.
3. The system of claim 2, wherein stabilization temperature of the stabilization conditions has a predetermined allowable temperature based on the stabilization temperature and stabilization humidity of the stabilization conditions has a predetermined allowable humidity based on the stabilization humidity.



4. The system of claim 1, wherein the server includes: a communicator connected to the plurality of air conditioning controllers to collect the operation information related to the plurality of air conditioners; 
1.  a communicator connected to the air conditioning controller and configured to collect the operation information of the air conditioner;


a data manager configured to learn the control value for stabilizing the temperature and humidity inside the spray booth based on the operation information related to the plurality of air conditioners collected from the plurality of air conditioning controllers disposed in each of the zones at an initial operation of the plurality of air conditioners to update the learned value in the database; 












a data manager configured to store the stabilization time in the database based on the operation information of the air conditioner collected from the air conditioning controller; 

7. The system of claim 1, wherein the operation time predictor is configured to search the stabilization time stored in the database based on the temperature and the humidity of the outdoor air and the stabilization condition values from the air conditioning controller installed in each of the zones and configured to search a plurality of data of a first candidate data that are equal to the temperature and the humidity value of the outdoor air or have a minimum difference between the first candidate data and the temperature and the humidity of the outdoor air in the data retrieved in the database.

8. The system of claim 7, wherein the operation time predictor is configured to extract, in the first candidate data, a plurality of data of a second candidate data that are equal to the stabilization condition values or have a minimum difference between the second candidate data and the stabilization condition values.


1. an operation time predictor configured to derive the stabilization time for each of the zones of the spray booth based on the temperature and the humidity of the outdoor air referring to the database and to calculate an operation prediction time of the air conditioner by calculating the stabilization time backward from the arrival time of the vehicle; 

the database configured to store the control value of each of the controllers of the plurality of air conditioners corresponding to the stabilization time according to the operation information history of the plurality of air conditioners in a learning table of the database; and a controller configured to interlock with the plurality of air conditioning controllers disposed in each of the zones of the painting process line to control an operation time of the plurality of air conditioners when a production line of the vehicle is operated and the initial operation condition of the plurality of air conditioners.
1. the database configured to store the stabilization time based on an operation history of the air conditioner and to provide the stabilization time to derive the operation prediction time of the air conditioner, and a controller configured to communicate with the air conditioning controller installed in each of the zones of the painting process line to monitor operation of the air conditioner and to adjust an operation time of the air conditioner when the production line is operated.



5. The system of claim 4, wherein the controllers of the plurality of air conditioners are a burner controller, a washer controller, a reheater controller, a steam controller, and a supply fan controller, and wherein the data manager is configured to update the learning table of the database by matching the control value of each of control values of the burner controller, the washer controller, the reheater controller, the steam controller, and the supply fan controller of the plurality of air conditioners that generates stabilization condition values with the stabilization time based on the temperature and the humidity of the outdoor air collected by the plurality of air conditioning controllers at every initial operation time of the plurality of air conditioners for each of the zones.
4. The system of claim 1, wherein the data manager is configured to update the database by matching a control value of a burner controller, a washer controller, a reheater controller, a steam controller, or a supply fan controller of the air conditioner with the stabilization time based on the temperature and the humidity of the outdoor air collected at every initial operation time of the air conditioner for each of the zones.
6. The system of claim 4, wherein the operation time predictor is configured to derive the stabilization time for each of the zones of the spray booth based on the temperature and the humidity of the outdoor air referring to a table of the database.



7. The system of claim 4, wherein the controller of the server is configured to search the 
7. The system of claim 1, wherein the operation time predictor is configured to search the 

8. The system of claim 7, wherein the operation time predictor is configured to extract, in the first candidate data, a plurality of data of a second candidate data that are equal to the stabilization condition values or have a minimum difference between the second candidate data and the stabilization condition values.


8. The system of claim 7, wherein the controller of the server is configured to detect a plurality of data of a first candidate data that are equal to the temperature and the humidity value of the outdoor air or have a minimum difference between the first candidate data and the temperature and the humidity of the outdoor air in the learning table of the database and to detect in the first candidate data a plurality of data of a second candidate data that are equal to the control value of each of the controllers of the plurality of air conditioners or have a minimum difference between the second candidate data and the control value of each of the controllers of the plurality of air conditioners to determine an average value of the detected plurality of data of the second candidate data corresponding to a control value of each of the controllers of the plurality of air conditioners reducing an initial operation time of each of the controllers of the plurality of air conditioners.
7. The system of claim 1, wherein the operation time predictor is configured to search the stabilization time stored in the database based on the temperature and the humidity of the outdoor air and the stabilization condition values from the air conditioning controller installed in each of the zones and configured to search a plurality of data of a first candidate data that are equal to the temperature and the humidity value of the outdoor air or have a minimum difference between the first candidate data and the temperature and the humidity of the outdoor air in the data retrieved in the database.

8. The system of claim 7, wherein the operation time predictor is configured to extract, in the first candidate data, a plurality of data of a second candidate data that are equal to the stabilization condition values or have a minimum difference between the second candidate data and the stabilization condition values.



11. The system of claim 7, wherein the controller of the server is configured to monitor when temperature and humidity inside the spray booth reaches stabilization condition values and to learn the stabilization time and the control value 
1. a server configured to extract a stabilization time of the operation information of the air conditioner equal to current operation information of the air conditioner in a database in which the stabilization time required for 

7. The system of claim 1, wherein the operation time predictor is configured to search the stabilization time stored in the database based on the temperature and the humidity of the outdoor air and the stabilization condition values from the air conditioning controller installed in each of the zones and configured to search a plurality of data of a first candidate data that are equal to the temperature and the humidity value of the outdoor air or have a minimum difference between the first candidate data and the temperature and the humidity of the outdoor air in the data retrieved in the database.

8. The system of claim 7, wherein the operation time predictor is configured to extract, in the first candidate data, a plurality of data of a second candidate data that are equal to the stabilization condition values or have a minimum difference between the second candidate data and the stabilization condition values.

Claims 12-14 are rejected via a similar analysis. 

Claim Objections
Claims 1, 7, 11-13, and 16 are objected to because of the following informalities:
Claim 1 recites, “wherein each of plurality of air conditioners [line 9]”. The examiner suggests “where each of the plurality of air conditioners”.
Claim 1 recites, “to accumulate the learned data in a database [line 20]”. The examiner suggests, “to accumulate [the] learned data in a database”.
Claim 7 recites, “the controller of the server [line 1]”. The examiner suggests, “a controller of the server”.
Claim 11 recites, “reaches stabilization condition values [line 3]”. The examiner suggests, “reaches the stabilization condition values”.
Claim 12 recites, “A method of controlling an the plurality of air conditioners line 1”. The examiner suggests, “A method of controlling a plurality of air conditioners”.
Claim 12 recites, “the plurality of air conditioners which is disposed in each of the zones [line 2]”. The examiner suggests, “the plurality of air conditioners which are disposed in each of the zones”.
Claim 13 recites, “and a target value [line 9]”. The examiner suggests, “[and] a target value”.
Claim 16 recites, “the control value reducing the initial operation time of each of the controllers [line 4]”. The examiner suggests, “a control value reducing the initial operation time of each of the controllers”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites, “the plurality of air conditioners including controllers [line 9]” and “a plurality of air conditioning controllers [line 13]”. Claim 1 further recites, “the plurality of air conditioning controllers [line 18]” and “the controllers of the plurality of air conditioners [line 23]”. It is unclear whether the controllers [line 18] and the controllers [line 23] are referring to the controllers [line 9] or 
	Claim 1 recites, “based on the extracted data [line 24]”. It is unclear whether the extracted data is referring to “learned data [line 20]” or to “extract the control value [line 20]”. Therefore, the claim is indefinite. The examiner interprets the extracted data [line 24] as the extracted control value [line 20].
	Claim 4 recites, “the learned value in the database [line 8]”. It is unclear whether the learned value is referring to the “learned data in a database [claim 1 line 20]” or to “learn the control value [claim 4 line 4].” Therefore, the claim is indefinite. The examiner interprets the learned value [line claim 4 line 8] as the learned data [claim 1 line 20].
	Claim 4, 5, 7, 8, 9, and 11 recite, “the controllers of the plurality of air conditioners”. It is unclear whether “the controllers of the plurality of air conditioners” are referring to the controllers [claim 1 line 9] or to the controllers [claim 1 line 13]. Therefore, the claims are indefinite. The examiner interprets the controllers as any of a plurality of controllers related to the air conditioners.
	Claim 6 recites, “update currently learned information as latest information when information equal to the currently learned information exists in the learning table [line 1]”. It is unclear whether the “currently learned information” is referring “learned data in a database [claim 1 line 20]” or to “learn the control value [claim 4 line 4].” Therefore, the claim is indefinite. The examiner interprets the “currently learned information” as the learned data [claim 1 line 20] that is the most recently learned.
	Claim 11 recites, “update the learned values [line 5]”. It is unclear whether the learned values are referring to the “learned data in a database [claim 1 line 20]” or to “learn the control value [claim 4 line 4]” or to the “learn the stabilization time and the control value of each of the controllers [claim 11 line 3]”. Therefore, the claim is indefinite. The examiner interprets the learned value [line claim 4 line 8] as the learned data [claim 1 line 20].
	Claim 12 recites, “a) storing, by the server, operation time information related to the plurality of air conditioners collected from an air conditioning controller that is configured to control the plurality of air conditioners and is disposed in each of the zones of the painting process line [line 4]”. It is unclear which element “is disposed in each of the zones”, e.g., the server, the plurality of air conditioners, or the air conditioning controller. Therefore, the claim is indefinite. The examiner interprets that an air conditioning controller is disposed in each of the zones yielding a plurality of air conditioning controllers. 
Additionally, claim 12 recites, “the plurality of air conditioning controllers [lines 14, 15, 16, and 18]” and “each of controllers of the plurality of air conditioners [line 9]”. It is unclear whether “the plurality of air conditioning controllers [line 9]” are the same or different from “controllers of the plurality of air conditioners [lines 14, 15, 16, and 18]”. The examiner interprets “the plurality of air conditioning controllers [lines 14, 15, 16, and 18]” any of a plurality of controllers related to the air conditioners. Claims 13-18 and 20 are likewise rejected and interpreted. 
Claim 19 recites, “when data equal to the operation time information related to the plurality of air conditioners applied to determination of the stabilization time [line 2]”. It is unclear what the limitation “applied to determination of the stabilization time” is referring to. Therefore, the claim is indefinite. The examiner interprets the limitation as referring to determined control value and the stabilization time recites in claim 18. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Boder et al. (“Boder”) [U.S. Pub. 2009/0210094] in view of Hirano et al. (“Hirano”) [U.S. Pub. 2020/0078809] further in view of Bhattacharya [U.S. Pub. 2013/0171920] further in view of Taguchi et al. (“Taguchi”) [U.S. Pub. 2021/0254851].

With regard to claim 1, Boder teaches a system for controlling a plurality of air conditioners of a painting process including an air conditioning equipment having the plurality of air conditioners, spray booth that are divided into a plurality of zones (“the system 100 includes one or more air supply houses 102. Each air supply house 102 generally includes equipment and facilities for drying one or multiple painted objects 104 [par. 0028]” and [fig. 1] where each Air Supply House (102) is considered to be located in a zone and comprises Paint Booth (104), Humidifier (110), Cooler (112), and Heater (116)), the system comprising: 
an outdoor air measuring device configured to measure temperature and humidity of outdoor air flowing into the plurality of air conditioners (“a temperature sensor 132 and a dewpoint sensor 134 measure the temperature and dewpoint of the incoming air (prior to conditioning) …  Each of the dewpoint sensors could represent any suitable device for measuring dewpoint, such as a hygrothermometer [par. 0038]”);
an indoor air measuring device configured to measure temperature and humidity entering each of the zones of the spray booth (“A temperature sensor 142 and a dewpoint sensor 144 measure the temperature and dewpoint of the conditioned air entering the paint booth 120 [par. 0038]”); 
the plurality of air conditioners including controllers [fig. 1: Multi-Variable Controller (146), Local Controller (148), Legacy Controller (130)], wherein each of plurality of air conditioners is disposed in each of the zones of the air conditioning equipment (“the system 100 includes one or more air supply houses 102. Each air supply house 102 generally includes equipment and facilities for drying one and configured to supply heated air according to temperature and humidity stabilization conditions required for a painting process of each of the zones of the spray booth (“such as ranges of acceptable temperature and humidity at which the paints should be dried [par. 0002]” and “Conditioning air so that it has an appropriate temperature and humidity [par. 0027]” and “The air is provided to a burner 106, which pre-heats the air [par. 0029]” and “The humidifier 110 could, for example, operate to cause the pre-heated air to have a humidity that is 80-90% of the incoming air's initial dewpoint [par. 0031]”); 
a plurality of air conditioning controllers connected to the plurality of air conditioners [fig. 1: Multi-Variable Controller (146), Local Controller (148), Legacy Controller (130)] and configured to transmit operation information related to the plurality of air conditioners including the temperatures and humidities measured by the outdoor air measuring device and the indoor air measuring device (“the network 152 could transport measurement data from the sensors to the controller 146 and provide control signals from the controller 146 to the air supply house 102 [par. 0048]” and “A legacy controller 130 or a local controller 148 could receive data from the multi-variable controller 146 defining how the air supply house 102 should be controlled and then implement that control [par. 0046]”) and to operate the plurality of air conditioners when a control value is received (“The legacy controllers 130 may represent controllers used to control the various components of the air supply house 102, such as the valves 123-128 [par. 0037]” and  “The controller 146 attempts to maintain the controlled variable by altering one or more ‘manipulated variables’ (MVs), such as an opening of a valve [par. 0040]”); and
a server connected to the plurality of air conditioning controllers and configured to store operation information history of the plurality of air conditioners collected through the air conditioning controllers to accumulate data in a database (“The controller 146 could, for example, include one or more processors and one or more memories storing data and instructions (such as models of the air supply houses 102) used, generated, or collected by the processor(s) [par. 0045]” and “the multi-variable controller 146 receiving data identifying how certain controlled, manipulated, and disturbance variables are behaving during operation of the air supply houses 102 in the system 100. The data could be stored in a database or other repository [par. 0095].” Boder further teaches where controller 146 could be a server, “the controller 146 could include an EXPERION OPC server, an EXPERION server pair, and an EXPERION EAS server from HONEYWELL INTERNATIONAL INC [par. 0045].” It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have implemented controller 146 as a server for the benefit of providing more robust control over the spray booth equipment) and to extract the control value for each of the controllers of the plurality of air conditioners according to an initial operation condition of the plurality of air conditioners from the data in the database to control each of the controllers of the plurality of air conditioners based on the extracted data (“predicting the future values of one or more controlled variables, such as by analyzing past and current data regarding the controlled variables to estimate the future values of the controlled variables. This may also include the multi-variable controller 146 using the models 214 to determine how to adjust one or more manipulated variables to control the controlled variables [par. 0096]” and “The controller 146 attempts to maintain the controlled variable by altering one or more ‘manipulated variables’ (MVs), such as an opening of a valve [par. 0040]” and “The legacy controllers 130 may represent controllers used to control the various components of the air supply house 102, such as the valves 123-128 [par. 0037]”).
Although Boder teaches where the system comprises multiple spray booths of a painting process (“the system 100 includes one or more air supply houses 102. Each air supply house 102 generally includes equipment and facilities for drying one or multiple painted objects 104 [par. 0028]”), Boder does not explicitly teach a paint process line. In an analogous art (vehicle painting system), Hirano teaches a painting process line (see [fig. 2] and “painting system 1 may include a plurality of processes … The steel plate 51 is conveyed to each process [par. 0037]”).  
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Boder’s teachings of the multiple spray booths, by rearranging the spray booths to be in a line, because having done so would have yielded the predictable benefit of allowing a vehicle to be easily conveyed to multiple painting processes. 
Although Boder teaches measuring and controlling the temperature and humidity of air entering spray booths (as presented above), Boder does not explicitly teach measuring and controlling the temperature and humidity inside the spray booths. 
Hirano in the combination teaches measuring and controlling the temperature and humidity inside the spray booths (“The steel plate painting both 11 is a space which can be maintained at a temperature and humidity within a predetermined range [par. 0042]”).
Hirano further teaches, “By learning the change in the temperature inside the booth associated with the tendency of the change in the ambient temperature, the temperature and humidity of the booth can be predicted more accurately. Thus, the painting condition can be adjusted more accurately with less energy consumption [par. 0018].”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Boder’s teachings of controlling air entering the spray booth, with Hirano’s 
Boder does not teach where the spray booths include exhaust equipment. However, it is old and well known in the art that spray booths include exhaust equipment to exhaust air from within the booth. In an analogous art (vehicle spray booth), Bhattacharya teaches where it is known to have exhaust equipment for a spray booth  (“the conditioned air is discharged with the exhaust fan 62 [par. 0043]”). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Boder’s spray booths to include an exhaust fan as taught by Bhattacharya, for the benefit of discharging air from within the spray booth.
Although Boder teaches extracting the control value for each of the controllers based on past and current data and by using a model (“predicting the future values of one or more controlled variables, such as by analyzing past and current data regarding the controlled variables to estimate the future values of the controlled variables. This may also include the multi-variable controller 146 using the models 214 to determine how to adjust one or more manipulated variables to control the controlled variables [par. 0096]”),
Boder does not explicitly teach learning operation information history and to extract control values  based on the learned data for a predetermined time period. 
In an analogous art (air conditioning control), Taguchi teaches learning operation information history and to extract control values based on the learned data to control controllers for a predetermined time period (“The prediction unit 13 also reads a machine learning model stored in advance in the storage unit 12 from the storage unit 12. The prediction unit 13 inputs the acquired air conditioning data into the machine learning model, and predicts the time required for an environmental value of a room to reach a target value at a target time after the air conditioner 4 is started (hereinafter simply referred to as a ‘required time’ as well). Note that the environmental value of the room can be the indoor temperature, indoor humidity described above, or the like. The target value can be the target temperature, target humidity described above, or the like [par. 0035]” and  “The air conditioning data stored in the storage unit 12 by the prediction unit 13 includes the air conditioning data for a period from the time when the air conditioning data input into the machine learning model is acquired to the time when the target temperature or target humidity is reached after the start time [par. 0045]“ and “the update unit 15 updates the machine learning model, by referring to the indoor temperature, the outdoor temperature, and the start time acquired by the acquisition unit 16 as well as the augmented data thereof [par. 0049]”).


With regard to claim 2, the combination above teaches the system of claim 1. Taguchi in the combination further teaches wherein the plurality of air conditioning controllers is configured 
to check when temperature and humidity inside each of the zones of the spray booth reaches the temperature and humidity stabilization conditions (“Note that the environmental value of the room can be the indoor temperature, indoor humidity described above, or the like. The target value can be the target temperature, target humidity described above, or the like [par. 0035]” and “The air conditioning data stored in the storage unit 12 by the prediction unit 13 includes the air conditioning data for a period from the time when the air conditioning data input into the machine learning model is acquired to the time when the target temperature or target humidity is reached after the start time [par. 0045]”) and 
to measure a time taken to reach the temperature and humidity stabilization conditions from an initial operation time of the plurality of air conditioners (“The air conditioning data stored in the storage unit 12 by the prediction unit 13 includes the air conditioning data for a period from the time when the air conditioning data input into the machine learning model is acquired to the time when the target temperature or target humidity is reached after the start time [par. 0045]”) 
to transmit the measured time to the server (where Boder in the combination teaches the controller being a server and, “the multi-variable controller 146 receiving data identifying how certain controlled, manipulated, and disturbance variables are behaving during operation of the air supply houses 102 in the system 100. The data could be stored in a database or other repository [par. 0095]”).

With regard to claim 3, the combination above teaches the system of claim 2. Boder in the combination further teaches wherein the 
temperature stabilization condition includes a predetermined allowable temperature based on stabilization temperature (“Conditioning air so that it has an appropriate temperature and humidity [par. 0027]” and “such as ranges of acceptable temperature and humidity at which the paints should be dried [par. 0002]”) and 
humidity stabilization condition includes a predetermined allowable humidity based on stabilization humidity (“Conditioning air so that it has an appropriate temperature and humidity [par. 0027]” and “such as ranges of acceptable temperature and humidity at which the paints should be dried [par. 0002]”).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Boder in view of Taguchi further in view of Park et al. (“Park”) [U.S. Pub. 2021/0041121].

With regard to claim 12, Boder teaches a method of controlling an the plurality of air conditioners by a server of a system for controlling the plurality of air conditioners which is disposed in each of zones of a painting process including a spray booth (“the system 100 includes one or more air supply houses 102. Each air supply house 102 generally includes equipment and facilities for drying one or multiple painted objects 104 [par. 0028]” and [fig. 1] where each Air Supply House (102) is considered to be located in a zone and comprises Paint Booth (104), Humidifier (110), Cooler (112), and Heater (116). Boder further teaches where controller 146 could be a server, “the controller 146 could include an EXPERION OPC server, an EXPERION server pair, and an EXPERION EAS server from HONEYWELL INTERNATIONAL INC [par. 0045].” It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have implemented controller 146 as a server for the benefit of providing more robust control over the spray booth equipment), the method comprising: 
a) storing, by the server, information related to the plurality of air conditioners collected from an air conditioning controller that is configured to control the plurality of air conditioners and is disposed in each of the zones of the painting process in a database when operation of the plurality of air conditioners is started (“The controller 146 could, for example, include one or more processors and one or more memories storing data and instructions (such as models of the air supply houses 102) used, generated, or collected by the processor(s) [par. 0045]” and “the multi-variable controller 146 receiving data identifying how certain controlled, manipulated, and disturbance variables are behaving during ;
b) detecting, by the server, a control value of each of controllers of the plurality of air conditioners that corresponds to temperature and humidity of outdoor air flowing into the plurality of air conditioners and is equal to information from the database in which operation information history of the plurality of air conditioners is stored (“Tables 4 through 7 below identify an example control ‘matrix’ containing models 214 that associate controlled variables to manipulated or disturbance variables [par. 0058]” and “predicting the future values of one or more controlled variables, such as by analyzing past and current data regarding the controlled variables to estimate the future values of the controlled variables. This may also include the multi-variable controller 146 using the models 214 to determine how to adjust one or more manipulated variables to control the controlled variables [par. 0096]”); 
c) by the server, applying the control value of each of the controllers of the plurality of air conditioners to the plurality of air conditioning controllers (“The controller 146 attempts to maintain the controlled variable by altering one or more ‘manipulated variables’ (MVs), such as an opening of a valve [par. 0040]” and “The legacy controllers 130 may represent controllers used to control the various components of the air supply house 102, such as the valves 123-128 [par. 0037]”).
Although Boder teaches multiple spray booths of a painting process (“the system 100 includes one or more air supply houses 102. Each air supply house 102 generally includes equipment and facilities for drying one or multiple painted objects 104 [par. 0028]”), Boder does not explicitly teach a paint process line. In an analogous art (vehicle painting system), Hirano teaches a painting process line (see [fig. 2] and “painting system 1 may include a plurality of processes … The steel plate 51 is conveyed to each process [par. 0037]”).  
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Boder’s teachings of the multiple spray booths, by rearranging the spray booths to be in a line, because having done so would have yielded the predictable benefit of allowing a vehicle to be easily conveyed to multiple painting processes.
Although Boder teaches controlling the controllers based on a plurality of variables (as presented above), Boder does not explicitly teach an operation time information and storing data in a temporary table.
In analogous art (air conditioning control), Taguchi teaches learning operation time information (“The prediction unit 13 inputs the acquired air conditioning data into the machine learning model, and storing in a temporary table (“the replacement unit 22 may temporarily store, in the storage unit 12, the augmented data that has not been replaced. In that case, as soon as the prediction unit 13 newly acquires air conditioning data later, the replacement unit 22 may compare the air conditioning data with the augmented data stored in the storage unit 12, and replace the augmented data with the air conditioning data on the basis of a result of the comparison [par. 0091]”).
Because Boder teaches, “the details provided above (such as the identification of particular controlled, manipulated, and disturbance variables and models 214) are examples only. The multi-variable controller 146 could operate using any other suitable variables and/or models [par. 0074],” and Taguchi teaches, “The air conditioning control device according to the present invention can reduce the temporal cost for collecting data used in machine learning, and can thus be used as an air conditioning control device that controls an air conditioner on the basis of machine learning [par. 0155],” it would have been obvious to one of ordinary skill in the art at the time of filing the invention  to have substituted Boder’s model for the machine learning model as taught by Taguchi, for the benefit of providing more robust control while reducing the temporal cost for collecting data. 
	Although Boder teaches applying the control value to the plurality of air conditioning controllers (as presented above) Boder does not explicitly teach changing a mode to a manual mode for a predetermined time period; and
d) canceling, by the server, the control value applied to the plurality of air conditioning controllers and switching the manual mode to an automatic mode of the plurality of air conditioning controllers when a release time for the manual mode is reached after the predetermined time period.
In an analogous art (air conditioning control), Park teaches changing a mode to a manual mode for a predetermined time period; and canceling a control applied to an air conditioning controller and switching the manual mode to an automatic mode of air conditioning controller when a release time for the manual mode is reached after the predetermined time period (“In the first cooling capability, the air conditioner operates according to the maximum cooling (or heating) capability to provide the user with a function of the cooling (or the heating). When the temperature of a space controlled by the air conditioner or operation time period of the air conditioner reaches a predetermined level (or a 
Park further teaches, “a method for efficiently operating in a period divided into two or more operation modes of an air conditioner based on the parameters generated in an operating period of an air conditioner [par. 0010]” and “it is possible to cool (or heat) in the second period in a manner appropriate for each of different indoor load condition, so that it is possible to maintain a comfortable indoor environment as well as reducing energy consumption for the second period [par. 0159].”
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Boder’s teachings, to include Park’s concept of utilizing two operating modes, for the benefit of quickly achieving a desired setpoint while reducing energy consumption once the setpoint is reached. 

With regard to claim 13, the combination above teaches the method of claim 12. Taguchi in the combination further teaches wherein the operation time information related to the plurality of air conditioners includes at least one among 
an operation time of the plurality of air conditioners (“The prediction unit 13 inputs the acquired air conditioning data into the machine learning model, and predicts the time required for an environmental value of a room to reach a target value at a target time after the air conditioner 4 is started (hereinafter simply referred to as a ‘required time’ as well) [par. 0045]”), temperature and humidity measurement values of the outdoor air, temperature and humidity measurement values of indoor air which is air inside each of the zones of the spray booth to which the plurality of air conditioners supplies heated air for a painting process of each of the zones of the spray booth, temperature of the plurality of air conditioners, an opening rate of a washer pump of the plurality of air conditioners, and a target value, a measurement value, and a control value for initial operation of each of the controllers of the plurality of air conditioners.
Note: claim is presented in the alternative.

With regard to claim 14, the combination above teaches the method of claim 12. Boder in the combination further teaches wherein the control value includes a control value for initial operation of each of the controllers of the plurality of air conditioners and an opening rate of a washer pump of the plurality of air conditioners (“The controller 146 attempts to maintain the controlled variable by altering one or more "manipulated variables" (MVs), such as an opening of a valve [par. 0040]” and “The legacy controllers 130 may represent controllers used to control the various components of the air supply house 102, such as the valves 123-128 [par. 0037]” and [table 2] where an MV is flow of chilled water to cooler 112 by opening of valve 124).

Allowable Subject Matter
Claims 4-11 and 15-20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming the double patenting rejection and rejection under 35 USC 112(b).
The following is a statement of reasons for the indication of allowable subject matter:	Boder et al. [U.S. Pub. 2009/0210094] teaches a plurality of controls that control a plurality of air conditioners for a plurality of paint booths. Based on a model, manipulated variable are varied to achieve a temperature and humidity of provided air based on the temperature and humidity of the outside air.
Bhattacharya [U.S. Pub. 2016/0171920] teaches achieving a temperature and humidity in a spray booth based on outside temperature and humidity as well as predicted weather conditions. 
Taguchi et al. [U.S. Pub. 2021/0254851] teaches machine learning for an air conditioner to predict a required time to reach a desired temperature and humidity.
 Hirano et al. [U.S. Pub. 2010/0078809] teaches a paint system with a conveyer that predicts and learns the temperature and humidity of a booth from ambient temperature and humidity. 
Larson et al. [U.S. Pub. 2015/0352585] teaches controlling humidity in a paint booth. 
Joo et al. [U.S. Pub. 2019/0271483] teaches a machine learning AI system for estimating time for an air conditioner to reach a temperature and humidity based on outdoor temperature and humidity. 


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214. The examiner can normally be reached (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT WEN-LIANG CHANG

Art Unit 2119



/MOHAMMAD ALI/               Supervisory Patent Examiner, Art Unit 2119